IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00033-CV

                  IN THE MATTER OF THE MARRIAGE OF
                     DONALD WILLIAM JORDAN AND
                       MARGUERITE ANN JORDAN



                            From the 87th District Court
                              Freestone County, Texas
                              Trial Court No. 05-364B


                          MEMORANDUM OPINION


       This is Marguerite Ann Jordan’s second appeal from the divorce proceedings

between herself and Donald William Jordan. In the first appeal, this Court, with Chief

Justice Gray dissenting, reversed the judgment and remanded for further proceedings

because of errors in the characterization of certain property and the calculation of

Donald’s economic contribution claim. See In re Marriage of Jordan, 264 S.W.3d 850 (Tex.

App.—Waco 2008, no pet.). We liberally construe Marguerite’s pro se appellate brief as

raising three issues challenging: (1) the characterization of the marital property; (2) the

division of the community estate; and (3) the court’s award of $12,000 to Donald and
imposition of a lien in that amount against Marguerite’s separate property for his

economic contribution claim. We will affirm.

                          Characterization of Marital Property

       Marguerite’s first issue challenges the manner in which the court characterized

some of the marital property. In particular, she challenges the characterization of: (1)

three tracts of real property; and (2) Donald’s retirement fund.

       We review the court's characterization of the marital property under traditional

legal and factual insufficiency standards. Jordan Marriage, 264 S.W.3d at 854; Dutton v.

Dutton, 18 S.W.3d 849, 852 (Tex. App.—Eastland 2000, pet. denied). Because Marguerite

does not specify which type of challenge she is making, we shall construe her complaint

as a legal insufficiency challenge.

       In the first appeal, we addressed the proper characterization of the three

disputed tracts: a 5-acre tract we referred to as the “farm” and the homes Marguerite

and Donald owned before their marriage. We concluded that the farm is Marguerite’s

separate property and each of the homes is the separate property of the person who

owned it before they married. Jordan Marriage, 264 S.W.3d at 855-56. The divorce

decree characterizes these properties consistently with our prior opinion.

       Nevertheless, Marguerite contends that the two homes should be characterized

as community property because they were refinanced during the marriage. However,

we rejected a similar contention in the first appeal. Id. at 856 (“that the home was

refinanced during the marriage does not change its character as separate property”).




In re Jordan Marriage                                                             Page 2
       In the first appeal, we held that “the community estate’s interest in Donald’s

retirement benefits is approximately twenty-five percent or $34,688.”                     Id. at 855

(emphasis added). Marguerite states in her brief that we “determined that [her] share

of community retirement funds was $34,000.00.” She made a similar argument in the

trial court, “The Appeals Court determined $34,000 that I was entitled to as my share.”

       Donald reminded the trial court that $34,000 was determined to be the

community’s share, not Marguerite’s share.            These monies (in addition to the other

$105,000 in Donald’s retirement fund which was his separate property) were all

expended before trial. The trial court took the community estate’s interest in Donald’s

retirement into account in dividing the community estate.

       The evidence relevant to the characterization of these marital properties is such

as would enable a reasonable and fair-minded trier of fact to characterize them as the

court did. See City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005); Jordan Marriage,
264 S.W.3d at 854. Thus, we overrule Marguerite’s first issue.

                               Division of Community Property

       Marguerite contends in her second issue that the court abused its discretion by

the manner in which it divided the community property. She argues that a proper

division of the community property would result in an award to her with a monetary

value of $52,799.50. She does not explain how she arrived at this figure and does not

refer to specific evidence in the record to support it.1


1
        At trial, Marguerite argued that she was entitled to one-half of the value of the equipment and
tools purchased during the marriage, which in her estimation amounted to $38,000 (1/2 of $76,000) plus
her claimed $34,000 interest in Donald’s retirement.


In re Jordan Marriage                                                                           Page 3
         Donald and Marguerite each testified about their interests in the community

assets, amounts they expended for the benefit of the community or separate property,

and their claims regarding the manner in which the community estate should be

decided. Donald provided legal and financial documents to support his testimony.

Marguerite did not.2

         Viewing the evidence in the light most favorable to the court’s decision, we

cannot say that the court abused its discretion by the manner in which it divided the

community property. See In re S.A.A., 279 S.W.3d 853, 855-56 (Tex. App.—Dallas 2009,

no pet.); Jordan Marriage, 264 S.W.3d at 857. Thus, we overrule Marguerite’s second

issue.

                                  Economic Contribution Lien

         Marguerite contends in her third issue that the court abused its discretion by

imposing a $12,000 lien on the farm in Donald’s favor.

         In the first appeal, we reversed the court’s imposition of an economic

contribution lien in the amount of $15,930 against the farm. Based on the evidence in

the record and some economic assumptions inferred from the evidence, we concluded

that the record would support an economic contribution lien of $13,304.                         Jordan

Marriage, 264 S.W.3d at 859-63.




2
         Marguerite has attached documents to her brief. Some of these documents are included in the
clerk’s record or the reporter’s record in this case. Others are not. We may not consider any documents
that are not included in the clerk’s or reporter’s record.             See Wright v. Sage Eng’g, Inc.,
137 S.W.3d 238, 245 n.3 (Tex. App.—Houston [14th Dist.] 2004, pet. denied) (appellate court cannot
consider documents attached to brief but not included in appellate record).


In re Jordan Marriage                                                                           Page 4
       On remand, Donald presented additional evidence to support his claim for

economic contribution.    Marguerite claims that “[m]onies spent on the 16’ x 24’

workshop alone exceed the lien of $12,000.” She cross-examined Donald about the

amount he spent on this workshop which he testified he built himself for about $4,000.

He vigorously disputed her assertion that he spent $8,000 on it, and she provided no

documentary evidence to support this assertion.

       Without more, Marguerite has failed to show that the court abused its discretion

by imposing a $12,000 lien on the farm in Donald’s favor. Unlike the previous trial,

Donald provided sufficient evidence on which the court could exercise its discretion by

imposing an economic contribution lien. Cf. Jordan Marriage, 264 S.W.3d at 861-62.

Thus, we overrule Marguerite’s third issue.

       We affirm the judgment.



                                                     FELIPE REYNA
                                                     Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed February 10, 2010
[CV06]




In re Jordan Marriage                                                            Page 5